t c summary opinion united_states tax_court michael j rovell petitioner v commissioner of internal revenue respondent docket no 18728-05s filed date michael j rovell pro_se julie a jebe for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the year in the amount of dollar_figure the issues for decision are whether petitioner is entitled to a deduction for state and local_taxes paid in the year in issue and whether petitioner is entitled to deductions for other miscellaneous business_expenses and tax preparation fees in background the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in chicago illinois petitioner is a criminal defense attorney based out of chicago illinois with clients in several states petitioner filed his federal_income_tax return for listing the following deductions on schedule a itemized_deductions state_and_local_income_taxes gifts by cash or check tax preparation fees other miscellaneous deductions books seminar expenses dues other business_expenses entertainment promotion dollar_figure big_number big_number big_number on date respondent mailed petitioner a notice_of_deficiency disallowing all of the deductions listed on petitioner’s schedule a with the exception of the deduction claimed of dollar_figure in gifts by cash or check part of the exhibits received into evidence is photocopies of four canceled checks each in the amount of dollar_figure all drafted on an account labeled the law offices of michael j rovell chtd - office account and all made payable to the illinois department of revenue the court also received at trial two letters sent to petitioner by his attorney michael moss mr moss for legal services rendered between may and date at the conclusion of the trial the court ordered that the record in this case be held open so that petitioner could submit additional documents substantiating the other miscellaneous and business_expense deductions listed on the schedule a in response to this order petitioner submitted photocopies of three canceled checks in the amounts of dollar_figure dollar_figure and dollar_figure all drafted on an account labeled the law offices of michael j rovell chtd - office account and all made payable to michael moss these checks were dated and these three checks were the only documents petitioner submitted to the court before the record was closed on date discussion the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to prove that the determinations are in error rule a 290_us_111 sec_7491 shifts the burden_of_proof to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining a tax_liability provided the taxpayer has maintained books_and_records and has cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews based on our review of the entire record in this case we are convinced that the burden has not shifted to respondent on any issue before the court taxpayers are permitted deductions only as a matter of legislative grace and only as specifically provided by statute 503_us_79 292_us_435 in addition sec_6001 places upon the taxpayer the requirement to maintain records sufficient to sustain the veracity of taxpayer’s income and expenses after taking into account petitioner’s concession our decision rests on whether petitioner has presented the court with evidence sufficient to support the deductions disallowed by respondent for the year in issue at trial petitioner conceded that of the dollar_figure deduction for state and local_taxes at issue in this case dollar_figure of that amount was actually for federal taxes leaving only dollar_figure of the original amount in dispute at issue first as to the issue of state and local_taxes paid we are persuaded from our review of the entire record before us that the dollar_figure in canceled checks submitted at trial was paid to the state of illinois for personal taxes owed by petitioner and not for those owed by his business we find petitioner’s testimony credible that these checks were for state_and_local_income_taxes personally owed to the state of illinois we are further convinced by the check registry submitted at trial that the checks at issue were in fact paid for personal state income taxes owed we believe petitioner’s testimony that his law practice was not operating as a corporation during the year in issue and that these checks were not paid for any state or local_taxes on its behalf finally we note that the state and local_tax deduction at issue was claimed only on petitioner’s schedule a and not his schedule c profit or loss from business where taxes paid for his business would be deducted accordingly we hold that petitioner is entitled to an itemized_deduction in the amount of dollar_figure for state and local_taxes paid in with respect to petitioner’s deduction for tax preparation fees at trial petitioner explained that these expenses were primarily for legal services although petitioner did submit two letters from mr moss listing the nature of the services provided to petitioner it is unclear both from the letters and from petitioner’s testimony what portion of these services was rendered with respect to petitioner’s income_tax issues and petitioner’s personal life ie divorce proceeding moreover mr moss’s letters are likewise ambiguous as to what portion of the legal services at issue was rendered strictly for petitioner’s income_tax problems therefore because it is impossible to determine the nature of these legal services and due to petitioner’s failure to provide additional information with respect to the nature of these services after the court ordered the record to be held open for that purpose we sustain respondent with respect to the disallowance of petitioner’s deduction for tax preparation fees third and with respect to the deduction taken for petitioner’s other miscellaneous business_expenses for entertaining clients and promoting his legal practice petitioner failed to provide the court with any documentation or for that matter credible testimony as to the nature and type of these expenses sec_274 provides that no deduction will be allowed for items considered entertainment unless the taxpayer establishes that the item was related to the active_conduct of the taxpayer’s trade_or_business sec_274 moreover sec_274 requires that the taxpayer substantiate entertainment_expenses by showing adequate_records or providing sufficient evidence corroborating the taxpayer’s own statement in this case petitioner’s testimony that he maintains a national law practice courting high-profile clients who need to be wined and dined is insufficient evidence to substantiate the amount he claims accordingly we sustain respondent’s disallowance of petitioner’s other miscellaneous deductions finally with regard to the disallowance of other expenses for books fees seminars and dues in the amount of dollar_figure petitioner has failed to offer any evidence with regard to these expenses therefore we sustain respondent’s total disallowance based on the foregoing decision will be entered under rule
